70 So. 3d 738 (2011)
Sterling S. MALLORY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-3612.
District Court of Appeal of Florida, First District.
September 22, 2011.
Sheila Callahan, Assistant Conflict Counsel, Office of Criminal and Civil Regional Counsel, Region One, Tallahassee, for Appellant.
Sterling S. Mallory, pro se, Appellant.
Pamela Jo Bondi, Attorney General, for Appellee.
WOLF, J.
Appellant appeals his judgment and sentence for attempted second-degree murder with a firearm, inflicting death or great bodily harm. Appellant's counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re Anders Briefs, 581 So. 2d 149 (Fla.1991).
We find no error in appellant's judgment and sentence. However, we find the trial court erred in imposing, in the written judgment and sentence; a $2,100 fine pursuant to section 775.083, Florida Statutes (2009); a 5% surcharge in the amount of $105 pursuant to section 938.04, Florida Statutes (2009); and a $20 court cost pursuant to section 938.06, Florida Statutes (2009). As the State properly concedes, the trial court failed orally to pronounce the fine; therefore, the imposition of the fine, surcharge, and cost was error. See Pullam v. State, 55 So. 3d 674, 675 (Fla. 1st DCA 2011).
Accordingly, we affirm the judgment and sentence but remand for entry of a corrected judgment striking the $2,100 fine, the $105 surcharge, and the $20 court cost.
CLARK and RAY, JJ., concur.